UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 
   
 
 
 

 

VENDOR NO. 10001029424, Civ. Action No. 7:20-cv-4718-VB

Defendant.

)
RAY PADULA HOLDINGS, LLC, )
)
Plaintiff, )) FF EVe:
) FINAL DEFAULT JUDGMENT
v. ) AND ORDER
)
WALMART MARKETPLACE )
)
)
)
)

 

This Court, by the September 18, 2020 default judgment (Dkt. # 27), having granted
plaintiff’s motion for a default judgment as to all claims asserted in the Verified Complaint (Dkt.
# 1); and upon the recommendations of Magistrate Judge Paul E. Davison (Dkt. # 41) adopted as
an opinion of this Court (Dkt. # 45), that the judgment be entered against defendant Walmart
Marketplace Vendor No. 10001029424 for the amount of $5,043,189.47, consisting of
(i) statutory damages in the amount of $5,000,000.00, (ii) attorneys' fees in the amount of
$42,218.78, and (iii) costs in the amount of $970.69, with an order freezing the balance due in
defendant's Walmart Marketplace account and transferring that asset to plaintiff,

JUDGMENT IS HEREBY ENTERED in favor of plaintiff Ray Padula Holdings, LLC
against defendant Walmart Marketplace Vendor No. 10001029424 in the amount of
$5,043, 189.47,

IT IS FURTHER ORDERED with respect to defendant’s assets in defendant's Walmart
Marketplace account No. 10001029424 (the “Walmart Account Assets”), that defendant and its

officers, agents, servants, employees, and attorneys, and all other persons in active concert or

 
participation with any of them, who receive actual notice of this Order by personal service or
otherwise, except as provided herein, or as directed by further order of the Court, are hereby
restrained and enjoined from transferring, liquidating, converting, encumbering, pledging,
loaning, selling, concealing, dissipating, disbursing, assigning, spending, withdrawing, granting a
lien or security interest or other interest in, or otherwise disposing of the Walmart Account
Assets,

IT IS FURTHER ORDERED that release and transfer of the Walmart Account Assets
to plaintiff, as plaintiffs counsel may direct, is authorized until the monetary judgment is
satisfied.

The Clerk of Court is respectfully directed to close any pending motions and to close this

case.

Dated: June 24, 2021
White Plains, NY

 

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 

 
